Citation Nr: 0720727	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  04-17 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel




INTRODUCTION

The veteran had active service from August 1942 to November 
1945.  The veteran died in August 2002.  The appellant is the 
veteran's widow.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The death certificate states that the veteran's death was 
caused by unknown natural causes due to cardiac dysrhytmias, 
hypertension, and congestive heart failure.  The veteran died 
at Lake Village Nursing Home.  However, the claims folder 
does not contain records of his terminal medical treatment.  
There is no documentation in the claims folder to show that 
the appellant was sent a release form to secure the records 
of the veteran's terminal medical treatment from the nursing 
home where he lived.  

In order to comply with the duty to assist, these records 
should be secured. 38 U.S.C.A. § 5103A(b) (West 2002).  It 
would be of great help if the appellant could provide these 
records.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appellant 
and ask her to submit, or authorize VA to 
obtain, records of the veteran's terminal 
medical treatment at Lakewood 
Rehabilitation Center at the Lake Village 
nursing home facility.  If the appellant 
provides the necessary completed release, 
the RO should attempt to secure these 
records.  Correspondence with the 
appellant should be properly documented 
in the claims folder. 

2.  After completing this development, 
the RO should readjudicate the issue of 
service connection for the cause of the 
veteran's death.  If it remains denied, 
the RO should furnish the appellant and 
her representative a supplemental 
statement of the case and afford the 
applicable opportunity to respond.  
Thereafter, the case should be returned 
to the Board for final appellate review, 
if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

